Citation Nr: 1312513	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  09-14 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and a depressive disorder.

2.  Entitlement to service connection for varicose veins.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for a prostate disability.

5.  Entitlement to an initial compensable rating for hemorrhoids.

6.  Entitlement to a compensable rating for sinusitis.

7.  Entitlement to a 10 percent rating under 38 C.F.R. § 3.324 based on multiple noncompensable service-connected disabilities.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from June 6, 1956, to January 17, 1973, and received an honorable discharge.  

The appellant had a subsequent period of service from January 18, 1973, to January 24, 1977, but was discharged under other than honorable conditions following his June 1976 felony conviction for conspiring to import heroin from Thailand into the United States.  

In a February 1981 administrative determination, the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, determined that the character of the appellant's discharge from this latter period of service was a bar to his receipt of all VA benefits from that period of service, with the exception of health care under Chapter 17, Title 38, United States Code.  See 38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12 (2012).  The Board notes that the Air Force Board for Correction of Military Records subsequently denied the appellant's application to upgrade the character of his discharge.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2002 and August 2007 rating decisions of the Winston-Salem RO.  In the September 2002 rating decision, the RO denied entitlement to a compensable rating for sinusitis.  In the August 2007 rating decision, the RO granted service connection for hemorrhoids and assigned an initial zero percent disability rating effective September 28, 2006; denied entitlement to service connection for PTSD, varicose veins, a prostate disorder, and hearing loss; and denied entitlement to a 10 percent rating under 38 C.F.R. § 3.324, based on multiple noncompensable service-connected disabilities.

With respect to the issue of entitlement to service connection for a psychiatric disability, the Board notes that it was initially characterized as entitlement to service connection for PTSD.  In light of the evidence of record, including clinical records noting diagnoses of major depressive disorder, however, the Board has recharacterized the issue more broadly in order to clarify the nature of the benefit sought.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  It is clear that the appellant is not prejudiced by the Board's recharacterization of the issue as the matter is being remanded for additional evidentiary development with subsequent reconsideration by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition to the issue of entitlement to service connection for a psychiatric disability, a remand is also necessary with respect to the issues of entitlement to an initial compensable rating for hemorrhoids, a compensable rating for sinusitis, and a 10 percent rating under 38 C.F.R. § 3.324.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

In February 2013, the appellant's representative appeared to raise a claim of entitlement to service connection for tinnitus.  The record currently available to the Board contains no indication that the RO has had the opportunity to address this matter in the first instance.  Therefore, the Board does not have jurisdiction over it and it is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The record contains no evidence that varicose veins were present during the appellant's honorable active service, or for many years thereafter, nor does the record contain any evidence that any current varicose veins are causally related to the appellant's honorable active service or any incident therein.

2.  A chronic hearing loss disability was not shown during the appellant's honorable active service, nor was a sensorineural hearing loss manifest to a compensable degree within one year of separation from that period of active service, and the probative evidence indicates that it is not as likely as not that the appellant's current bilateral hearing loss is causally related to his honorable active service or any incident therein, including noise exposure.  

3.  The record contains no indication that a prostate disability was present during the appellant's honorable active service or for many years thereafter nor does the record contain any indication that any current prostate disability, including an enlarged prostate or benign prostatic hypertrophy, is causally related to the appellant's honorable active service or any incident therein.  

4.  Although the appellant had honorable, active service in Republic of Vietnam during the Vietnam era, the record contains no indication that he has been diagnosed as having prostate cancer and he has never contended otherwise.  


CONCLUSIONS OF LAW

1.  Varicose veins were not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  Bilateral hearing loss was not incurred in active service, nor may sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

3.  A prostate disability, including an enlarged prostate, was not incurred in active service, and prostate cancer may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA with respect to the claims adjudicated in this decision.  

In December 2005 and May 2007 letters issued prior to the initial decision on the claims, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012).  The May 2007 letter included the additional notification requirements imposed by the decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2012).  As a preliminary matter, the Board notes that the appellant's service treatment records are largely unavailable.  As delineated in detail in the Board's decision of October 2005, the record outlines substantial efforts by the RO, the appellant, and his Congressional representative to locate these records, including multiple requests to the National Personnel Records Center, as well as the Commander of the Air Force at Randolph Air Force Base and the Air Force Board for Correction of Military Records at Andrews Air Force Base, but such efforts were unsuccessful.  Indeed, in an October 1997 letter, National Personnel Records Center unambiguously explained that an extensive search of "every avenue known for locating missing records" had been conducted but had been unsuccessful in locating the appellant's service treatment records.  See also June 2002 National Personnel Records Center response ("The National Personnel Records Center has conducted an extensive and thorough search of the records among our holdings...We have concluded that the records either do not exist, that National Personnel Records Center does not have them, or that further efforts to obtain them at National Personnel Records Center would be futile.").  

Based on the efforts undertaken by the RO and the appellant, as well as the unambiguous responses received from the service department, the Board finds, as it did in October 2005, that further requests for service treatment records would be futile.  The Board notes that the appellant appealed the Board's October 2005 decision to the Court, arguing, inter alia, that the Board's finding therein that VA had fulfilled its duty to assist him in obtaining his service treatment records was erroneous.  In a January 2008 memorandum decision, the Court affirmed the Board's decision, expressly noting the repeated efforts by the RO to obtain the appellant's service treatment records and VA's notification to the appellant that the records were unavailable and that he could submit alternative forms of evidence.  The Court ultimately concluded that VA satisfied the requirements set forth in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

The record assembled since the Board's October 2005 decision contains no additional indication that further requests for the appellant's service treatment records would result in a different outcome.  In that regard, the record shows that National Personnel Records Center has advised the appellant that his file has been flagged and that in the event his records are located, he will be provided with a copy.  In connection with his current claims, the appellant has been advised to submit or identify records in support of his claim, including service treatment records or alternative records, but he has not done so.  Absent further communication from appellant, the Board finds that additional requests for his service treatment records remain an exercise in futility.  The Board again notes that the record also shows that the appellant has been duly informed that his service records are unavailable and has been offered the opportunity to submit alternative evidence in support of his claim.  Thus, although some of the appellant's service treatment records are unavailable, given the facts outlined above, the Board finds that VA has no further duty to him with respect to obtaining them.  See 38 C.F.R. § 3.159(c); Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (holding that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).

In any event, the Board notes that the missing service treatment records are not critical to the claims adjudicated in this decision.  As set forth in more detail below, the record does not show, nor has the appellant specifically contended that varicose veins, hearing loss, or an enlarged prostate, were diagnosed or otherwise clinically evident during his honorable period of service.  

In addition, the record on appeal includes all available, relevant post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2012).  The appellant has also been afforded a VA medical examination in connection with the claim of service connection for hearing loss.  The Board finds that the examination report and its addendum are adequate.  The opinion was provided by a VA audiologist, a medical professional with the specialized expertise necessary to opine on the medical matter at issue in this case.  Moreover, the audiologist predicated her opinion on a full reading of all available records, including the appellant's contentions, and provided an explanation for the opinion rendered.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Although the appellant's representative has expressed his disagreement with the examiner's conclusion, the Board finds that this alone does not provide a basis for obtaining another opinion.  As the Court has stated, VA's "duty to assist is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support the claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  In this case, VA has obtained the appropriate medical opinion.  While the appellant disagrees with it, he was free to obtain an alternative medical opinion and submit it to VA but he did not do so.  See 38 U.S.C.A. § 5107(a) (it is a claimant's responsibility to support a claim for VA benefits).

Although the appellant has not been examined in connection with the claims of service connection for varicose veins or a prostate disorder, the Board concludes that an examination is not necessary.  In this case, the evidence does not show, nor has the appellant contended that varicose veins or a prostate disability was present during his honorable service or for many years thereafter.  Additionally, the record contains no indication that the appellant currently has varicose veins or a prostate disability which is causally related to his honorable service or any incident therein.  Under these circumstances, the Board finds that an examination is not necessary with respect to these claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  The appellant has not argued otherwise.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.

Background

As set forth above, the appellant's service treatment records are largely unavailable.  The record on appeal, however, does contain a July 1976 service separation medical examination report which shows that the appellant's ears, vascular system, lower extremities, and prostate were examined and clinically evaluated as normal at separation.  Audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
30
15
LEFT
10
5
0
25
40

In connection with the examination, the appellant completed a report of medical history in which he expressly denied having or ever having had ear trouble, hearing loss, and other significant medical history.  

The record also contains the appellant's complete service personnel records which show that his military occupational specialties included ground crew member, assistant crew chief, and aircraft maintenance specialist.  Of note is that the appellant was confined from January to April 1961 following his conviction by Special Court Martial for making a false and fraudulent claim.  He had a tour of duty in Vietnam from July 1971 to July 1972 but received no awards or decorations indicative of combat service.  

In August 1994, the appellant submitted an application for VA compensation benefits, seeking entitlement to service connection for numerous disabilities, including heart and back disabilities.  His application is entirely silent for any mention of varicose veins, hearing loss, or a prostate disability.  

Evidence assembled in connection with the application included a September 1994 VA medical examination report showing that the appellant reported that he was working as a tool charger in a machine factory.  His medical complaints included symptoms of prostatism which he indicated had been present for the past two years.  In pertinent part, examination showed a moderately enlarged prostate without nodularities.  The examiner indicated that there were no varicose veins present on examination and that the appellant's ears were normal.  The diagnoses included benign prostatic hypertrophy.  

In December 1998, the appellant submitted an additional application for VA compensation benefits, seeking entitlement to service connection for a right volar wrist ganglion.  Again, his application is silent for any mention of varicose veins, hearing loss, or a prostate disability, as is medical evidence assembled in connection with the claims.  

The evidence now includes private clinical records, dated from September 1988 to May 2002.  In pertinent part, these records show that in September 1988, genitourinary and vascular examinations were negative.  A June 2000 examination of the prostate showed that it was normal in size.  Ear, nose and throat examination was also normal at that time.  During a physical in September 2001, the appellant indicated that he had no complaints.  Rectal examination was normal and the prostate was palpable but not enlarged.  The extremities were also normal, with no pedal edema or varicosities.  The remaining clinical records are negative for pertinent complaints or abnormalities.  

VA heart, respiratory, and spine examinations conducted in July 2002, and a February 2005 VA spine examination are similarly negative for pertinent complaints or abnormalities.  

In November 2005, the appellant submitted a claim of entitlement to service connection for multiple additional disabilities, including hearing loss.  In a February 2006 statement, the appellant argued that his current hearing loss was "due to the fact that I worked on jet aircraft for a period of twenty years as a member of the United States Air Force."  

In support of the appellant's claims, the RO obtained VA clinical records, dated from December 2004 to November 2005.  These records are negative for complaints or findings of varicose veins or hearing loss.  During an initial clinic visit in May 2005, the appellant reported that he had retired in 2005 after working in a factory for 20 years.  Examination showed a slightly enlarged prostate but no other pertinent abnormalities were identified.  

In September 2006, the appellant submitted claims of entitlement to service connection for multiple additional disabilities, including an enlarged prostate which he indicated had been present since September 1994 and which he contended was related to his exposure to Agent Orange in Vietnam.  The appellant also claimed entitlement to service connection for varicose veins of the legs which he contended could be the result of "many years of standing and working or the flight line which was concrete." 

Additional records assembled in connection with the appellant's claims include VA clinical records dated from December 2005 to January 2009, which are negative for complaints or findings of hearing loss or varicose veins.  In May 2008, the appellant was noted to have benign prostatic hypertrophy.  

The appellant was afforded a VA audiology examination in July 2007 at which his complaints included decreased hearing acuity.  He reported a history of military noise exposure on the flight line, and post-service civilian noise exposure working in maintenance and hunting, without the use of hearing protection.  The appellant reported that he could not recall the circumstances surrounding the onset of his current hearing loss, but indicated that it had been present for many years.  The examiner described the etiology of the appellant's hearing loss as idiopathic.  Audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
55
60
65
LEFT
10
25
55
60
60

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  The examiner indicated that further comment was not possible as she had not been provided with the appellant's claims folder.

In an August 2007 addendum, the VA audiologist indicated that she had now reviewed the appellant's claims folder, and noted that 1976 audiometric data showed that the appellant had normal right ear hearing acuity and a mild left ear hearing loss at 4,000 hertz.  She indicated that the configuration of thresholds suggested a sensorineural hearing loss but that no bone conduction testing was available to specifically characterize the loss.  She explained that absent earlier audiometric data, she was unable to conclude without resorting to speculation that the appellant's left ear hearing loss noted in 1976 had been present during his honorable active service.  She further noted that the contemporaneous record was silent for complaints of hearing loss for many years after service separation.  Therefore, she indicated that it would be no more than speculative to attribute the appellant's current hearing loss to his period of active service from June 1956 to January 1973.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain enumerated diseases, including as an organic disease of the nervous system like sensorineural hearing loss, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The enumerated diseases which are deemed to be associated with herbicide exposure include prostate cancer.  Neither an enlarged prostate nor benign prostatic hypertrophy are presumptively deemed to be associated with Agent Orange exposure.  Id.

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

In addition to the presumptive regulations, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


Analysis

Varicose Veins

The appellant seeks service connection for varicose veins.  He claims that he currently has varicose veins of his legs which could be the result of "many years of standing and working or the flight line which was concrete."  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for varicose veins of the legs.

As set forth above, the record contains no indication that varicose veins were present during the appellant's honorable active service or for many years thereafter.  Indeed, the appellant has not specifically contended otherwise.  The record shows that in July 1976, examination of the appellant's vascular system and lower extremities was normal.  A VA medical examination conducted in September 1994 also affirmatively shows that no varicose veins were present at that time.  At a private physical in September 2001, the appellant's extremities were again examined and found to be normal, with no pedal edema or varicosities.  In fact, the Board has reviewed the entire post-service record which contains clinical records spanning more than thirty years.  None of these clinical records, however, contains a diagnosis of varicose veins.  

The Board notes, however, that in his September 2006 claim, the appellant indicated that he currently had varicose veins of the legs.  The Court has held that lay witnesses are competent to establish the presence of varicose veins.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Questions of credibility notwithstanding, the Board notes that even assuming arguendo that the appellant currently has varicose veins, the record still contains no indication that such disability had its inception during the appellant's honorable active service nor is there any probative evidence of a link between any current varicose veins and his active service or any incident therein, including standing on concrete floors.  

In summary, the Board finds that the most probative evidence shows that the varicose veins did not have their inception during the appellant's honorable active service or for many years thereafter nor is there any indication that his any current varicose veins are causally related to his active service or any incident therein.  For these reasons, the preponderance of the evidence is against the claim of service connection for varicose veins.  38 U.S.C.A. § 5107(b).

Hearing loss

The appellant also seeks service connection for bilateral hearing loss which he theorizes was incurred in service as a result of noise exposure.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim of service connection for bilateral hearing loss.

As set forth above, the appellant reports noise exposure during active service while working on the flight line.  The appellant is competent to describe his in-service noise exposure and the Board notes that his service personnel records reflect duties consistent with noise exposure.  

That an injury, such as noise exposure or acoustic trauma occurred in service, is not enough.  Rather, there must be chronic disability resulting from that injury.  In this case, the record contains no probative evidence that a hearing loss disability had its onset during the appellant's period of honorable active service.  Indeed, in September 1976, more than three years after his separation from honorable active service, the appellant completed a report of medical history on which he denied having or ever having had hearing loss.  

The Board has considered that audiometric testing conducted in September 1976, more than three years after separation from his honorable period of active service, showed normal right ear hearing acuity and a mild left ear hearing loss at 4,000 hertz.  Although a VA audiologist suggested in August 2007 that the appellant's threshold pattern at that time was suggestive of a left ear sensorineural hearing loss, the Board observes that such disability was not shown to be present within one year of separation from honorable, active service in January 1973, nor was it shown to be compensable in degree.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  The Board also observes that the record contains no other probative evidence that sensorineural hearing loss was manifest to a compensable degree within one year of the appellant's separation from honorable active service.  

Although the most probative evidence establishes that the appellant's hearing loss was not present during his period of honorable active service or manifest to a compensable degree within one year of separation from such service, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Hensley v. Brown, 5 Vet. App. 155, 158-60 (1993).  In this case, however, the record preponderates against finding that the appellant's current hearing loss is causally related to his honorable active service.  

As set forth above, in August 2007, a VA audiologist concluded that given the evidence of record, there was no basis upon which to conclude without resorting to speculation that the appellant's hearing loss had been present during his honorable active service or that his current hearing loss could be attributed to his honorable active service.  The Board finds that the examiner explained the basis for her conclusion, with reference to the pertinent evidence of record.  In this regard, the Board notes that the appellant denied having or ever having had hearing loss in 1976, advised the examiner in July 2007 that he could not recall the circumstances surrounding the onset of his subjective decreased hearing acuity, and the record does not document complaints of hearing loss for many years after service separation.  The basis for the examiner's conclusion is apparent from a review of the evidence and is consistent with such evidence, even with express notation by the examiner of the appellant's noise exposure history.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010).  

Applicable regulations provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2012).  Accordingly, the Board concludes that given the August 2007 VA medical opinion, and noting that the record on appeal otherwise contains no indication that the appellant's current hearing loss is causally related to his active service, the Board finds that the preponderance of the evidence is against the claim.  

In summary, the most probative evidence shows that the appellant's hearing loss did not have its inception during his honorable active service nor was it manifest to a compensable degree within one year of separation from such service, and that his current hearing loss is not shown to be at least as likely as not causally related to his honorable active service or any incident therein, including noise exposure.  For these reasons, the preponderance of the evidence is against the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5107(b).

Prostate disability

The appellant contends that he developed a prostate disability, specifically an enlarged prostate, as a result of his exposure to herbicides in Vietnam.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim.

As a preliminary matter, the record does not show, nor has the appellant ever contended, that he has been diagnosed as having prostate cancer.  The record does, however, contain post-service notations of an enlarged prostate and benign prostatic hypertrophy.  Although there is a presumption in the law regarding service connection for prostate cancer for veterans who served in Republic of Vietnam during the Vietnam era such as the appellant, he has not been diagnosed as having prostate cancer and neither an enlarged prostate nor benign prostatic hypertrophy is among the conditions for which presumptive service connection is available.  See 38 C.F.R. §§ 3.307, 3.309 (e).  

Additionally, as delineated in detail above, the evidence does not show, nor has the appellant contended, that any prostate disability was present during his honorable active service or for many years thereafter.  Indeed, in July 1976, at the time of his separation from service, the appellant's prostate was examined and determined to be normal.  Finally, the Board notes that the record otherwise contains no indication that any current prostate disability, including benign prostatic hypertrophy or an enlarged prostate, is causally related to the appellant's active service or any incident therein.

In summary, the Board finds that the most probative evidence establishes that the appellant does not currently have prostate cancer and that any current prostate disability, including benign prostatic hypertrophy and an enlarged prostate, were not present during his honorable active service, for many years thereafter, and are not shown to be causally related to his honorable active service or any incident therein.  Under these circumstances, the Board concludes that the preponderance of the evidence is against the claim of service connection for a prostate disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for varicose veins is denied.  

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a prostate disability is denied.


REMAND

PTSD

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans such as the appellant.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  The RO has not yet considered the appellant's claim in light of this amended regulation.  

The Board also finds that a VA medical examination is necessary to determine the nature and etiology of the appellant's current psychiatric disability, to include PTSD.  In this case, the appellant contends that he currently has PTSD which is causally related to mortar attacks on his base in Vietnam as well as an incident in which he witnessed the collision of two B-52's.  

Specifically, the appellant reports that the base where he was stationed in Vietnam was subject to mortar attacks.  He also claims that in June 1965, while flying as the crew chief of a C-135 on refueling mission, he witnessed the collision of two B-52 aircraft over the Pacific Ocean near the Philippines.  He indicated that nine crew members were killed.  The B-52's had been en route from Anderson Air Force Base, Guam, to Vietnam on a combat mission.  The appellant reported that the aircraft in which he was flying was from Kadena Air Force Base, Japan.  

The record includes an April 2007 memorandum from a U.S. Army and Joint Services Records Research Center (JSRRC) coordinator noting that the appellant's service personnel records show that he was stationed at Phan Rang from July to November 1971 and that service department records verified attacks on Phan Rang in September and November 1971.  On this basis, the RO conceded this particular stressor.  

With respect to the appellant's claim that he witnessed the mid-air collision between two B-52's, however, the RO indicated that although the incident itself had been verified, the appellant's participation had not.  It was noted that his service personnel records indicated that he had been stationed in Texas at the time of the collision.  The Board's review of the evidence, however, indicates that although the appellant's duty station from August 1964 to August 1965 was Carswell Air Force Base, Texas, personnel records reflect that he was on temporary duty during this period for 150 days maintaining his aircraft for a strenuous combat schedule of over 137 sorties.  Thus, although the appellant's personnel records do not confirm the fact that he witnessed the collision, the Board finds that they provide sufficient corroborative evidence.  Indeed, the Court has held that corroboration of every detail of a claimed stressor, including personal participation, is not required.  Suozzi v. Brown, 10 Vet. App. 307 (1997) ("The Secretary, in insisting that there be corroboration of every detail including the appellant's personal participation . . ., defines 'corroboration' far too narrowly."); see also Pentecost v. Principi, 16 Vet. App. 124 (2002) ("Although the unit records do not specifically state that the veteran was present during the rocket attacks, the fact that he was stationed with a unit that was present while such attacks occurred would strongly suggest that he was, in fact, exposed to the attacks.").

Given this conclusion, the Board finds that an examination is necessary to determine if the appellant currently has posttraumatic stress disorder as a result of either corroborated stressor, or as a result of any other reported stressor which is related to "fear of hostile military or terrorist activity."  See e.g. Ervin v. Shinseki, 24 Vet. App. 318, 321 (2011) (holding that where the evidence includes a current diagnosis of PTSD but the claim has been denied because there was no corroboration of the asserted stressor in service, a remand is warranted).

The Board also finds that VA medical examinations are necessary with respect to the appellant's claims of entitlement to an initial compensable rating for hemorrhoids and a compensable rating for sinusitis.  38 C.F.R. § 3.159(c)(4).  In that regard, the record shows that the appellant was last examined in connection with his sinusitis claim in July 2002, more than a decade ago.  He was last examined in connection with his hemorrhoid disorder in May 2007.  VA's duty to assist includes conducting a thorough and contemporaneous medical examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Although the mere passage of time alone does not render the previous medical examinations inadequate, the appellant's contentions and the available record on appeal reflect the need for more contemporaneous examinations.  Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).

Additionally, the Board notes that the appellant reports receiving treatment and medication for sinusitis and hemorrhoids at the Durham and Fayetteville VA Medical Centers.  The most recent VA clinical records currently associated with the record on appeal, however, are dated in January 2009.  Under these circumstances, additional efforts on the part of the RO are required.  38 C.F.R. § 3.159(c)(2) (VA's duty to assist requires that it make as many requests as are necessary to obtain relevant records from a Federal department or agency, including VA treatment facilities, until it is concluded that the records sought do not exist or that further attempts to obtain them would be futile).

Finally, the Board observes that the issue of entitlement to a 10 percent rating under 38 C.F.R. § 3.324 due to multiple noncompensable disabilities is inextricably intertwined with the remanded claims.  Thus, it must be held in abeyance pending action on those claims.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined when a decision on one issue would have a significant impact on a claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must make as requests as are necessary to obtain complete clinical records relevant to the appeal from the Durham and Fayetteville VA Medical Centers for the period from January 2009 to the present.  The RO/AMC may only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the RO/AMC is unable to obtain these records, the RO/AMC must prepare an appropriate memorandum, and the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Following completion of the actions delineated above, the appellant must be afforded a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability, to include PTSD.  The claims folder and access to the appellant's Virtual VA file must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the record, the examiner must opine whether either of the appellant's corroborated in-service stressors, i.e. the mortar attacks on his base in Vietnam or the midair collision of the B-52's, or any other stressor related to his fear of hostile action, are adequate to support a diagnosis of PTSD under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition.  If so, the examiner must opine whether the appellant's PTSD symptoms are related to such stressor or stressors.  The examiner must also identify any other psychiatric disabilities found on examination and opine whether it is at least as likely as not that any other acquired psychiatric disorder is causally related to the appellant's period of honorable, active service or any incident therein.  A rationale for any opinion offered must be provided.  

3.  The appellant must also be afforded a VA medical examination to determine the current severity of his service-connected hemorrhoids.  The claims folder and access to the appellant's Virtual VA file must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the record, the examiner should be asked to characterize the appellant's hemorrhoid disability as mild, moderate, or severe, and comment on whether any hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, or if there is persistent bleeding with secondary anemia or fissures.  The report of examination should include a complete rationale for all opinions rendered.

4.  The appellant should also be afforded a VA medical examination to determine the current severity of his service-connected sinusitis.  The claims folder and access to the appellant's Virtual VA file must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the record, the examiner must address the presence or absence of any pain, crusting, purulent discharge, and headaches associated with sinusitis.  The frequency and severity of any incapacitating recurrences due to sinusitis must also be noted.  The examiner should also comment on the extent, if any, to which the appellant's disability requires treatment with the use of antibiotics.  The report of examination should include a complete rationale for all opinions rendered.

5.  After the development requested has been completed, the RO/AMC must review all examination reports to ensure that each report is in complete compliance with the directives of this REMAND.  The RO/AMC must ensure that the examiners have documented their review of Virtual VA.  If the reports are deficient in any manner, the RO/AMC must implement corrective procedures at once.

6.  After conducting any additional evidentiary development necessary, the RO/AMC should readjudicate the issues on appeal, considering all the evidence of record.  If any benefit sought by the appellant remains denied, he and any representative must be provided a Supplemental Statement of the Case and an opportunity to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


